By the Court:

At a subsequent day during the term the fol*100lowing entry was directed by the court to be made on the record of the case. It is therefore considered by the court that upon the true construction of the acts of assembly set forth in the case stated, the amount of interest which was due from the plaintiff to the State upon the mortgage recited in the case stated on the 1st day of January, A. D. 1871, was the sum of eleven thousand five hundred and twenty dollars, and that the payment made to the defendant under protest on the 17 th day of March, A. D. 1871, of eighteen thousand dollars, Avas an overpayment of six thousand four hundred and eighty dollars, which the plaintiff is entitled to recover in this action with interest thereon from said 17th day of March, A. D. 1871, with directions that the same should be certified to the court below.